R. E. Noble, J.
(dissenting). I respectfully dissent.
Taking into consideration the theory defendant offered at trial and the purpose in requiring the production of res gestae witnesses, I must conclude that the trial court erred in not granting defendant a new trial. The purpose of the rule requiring indorsement and production of res gestae witnesses is to protect defendant against false accusations. People v Harrison, 44 Mich App 578, 588; 205 NW2d 900 (1973). While an exception to the res gestae rule is made where a witness’s testimony is cumulative, this court looks carefully at trial court rulings excusing nonproduction of a res gestae witness on this ground. People v Harrison, supra, 590. In the credibility battle that developed at trial, Zinnia Baker’s testimony would not have been cumulative.'
The fact that a',witness gives testimony about the same events that another witness has testified *550about does not make the second witness’s testimony cumulative. People v Castelli, 370 Mich 147; 121 NW2d 438 (1963). Only when testimony can offer no further assistance to a jury in determining what transpired can testimony be considered cumulative.
For defendant to have had a fair trial, the testimony of both Ann and Zinnia Baker should have been presented to the jury and subjected to cross-examination. Discrepancies in the sisters’ depictions of the surrounding facts might have led the jury to accept defendant’s claim that a robbery never took place and that he was framed. Defendant’s version might have appeared more credible to the jury had they been confronted with the inconsistencies between the sisters’ stories.
The trial court, by weighing the testimony offered at the evidentiary hearing, mistook its function. It should not have attempted to determine the value of the testimony given. When a res gestae witness testifies at the hearing, the court should only decide whether a recognized exception to the res géstae rule excused the prosecutor’s nonproduction of the witness at trial.